DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed February 22, 2022 has been received and entered. With the entry of the amendment, claim 13 is withdrawn, claims 3, 4, 8, 10 and 15 are canceled, and claims 1-2, 5-7, 9, 11-12, 14 and new claims 16-18 are pending for examination.

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 23, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “reflection means” in claim 1, as the means is further described with sufficient structure to perform the recited function (elastically deformable ring axially on the component and around the annual part bearing the protuberances).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17, line 2, if “97-%% w” is intended, the claim contains new matter. The only phrasing in the disclosure as filed is “97-5% w”, which would be different than that claimed.  Therefore, the claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7, 9, 11-12, 14 and 16-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “the reflection means” lacks antecedent basis.  Furthermore, it is unclear as worded if the reflection means at line 5 is the same reflection means at line 9.  For the purpose of examination, it is understood that the reflection means at lines 5 and 9 are supposed to be the same, such that the reflection means has the structure described at part a) of claim 1, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 11-12, “the first annular protuberance” lacks antecedent basis. For the purpose of examination, it is understood that the first annular protuberance is arranged axially closest to the first annular element of the protuberances, but applicant should clarify what is intended, without adding new matter.
Claim 7, line 1, this claim depends from canceled claim 4, so it is unclear what is intended. For the purpose of examination, the claim has been treated as depending from claim 1, but applicant should clarify what is intended, without adding new matter.
Claim 16, line 2, “type II 97-3% w Al2O3-TiO2” is confusing as worded.  It is unclear from the claims and disclosure as filed as to what is meant by “type II” and it is further unclear what is intended by “97-3”.  Is it supposed to be (1) a range of Al2O3 amounts, for example, so there can be 97 wt%, 50 wt%, 3 wt% Alumina in the combination, for example, or (2) is it supposed to be a specific combination of 97 wt% alumina and 3 wt% titania, or (3) something else?  Furthermore, “Al2O3-TiO2” in the claim should be “Al2O3-TiO2” for proper format.  For the purpose of examination, any Al2O3-TiO2 mixture or combination that meets either (1) or (2) ranges as discussed above is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 18, line 2, “type II 95-%% w Ni-Al” is confusing as worded.  It is unclear from the claims and disclosure as filed as to what is meant by “type II” and it is further unclear what is intended by “95-%%”.  Is it supposed to be (1) a range of Ni amounts, for example, so there can be 95 wt% to any other possible end point (noting that simply % is confusing as an endpoint), or (2) a range of Ni amounts of 95-5 wt% noting the actual language used in the specification as filed, or (3) is it supposed to be a specific combination of 95 wt% Ni and some amount (or 5 wt%)  Al, or (4) something else?  For the purpose of examination, any Ni-Al mixture or combination that meets either (1) or (2) or (3) ranges as discussed above is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 9, 11, 12, 14 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al (US 2016/0010199) in view of Tefft (US 2007/0141261),  Ulrich (US 4743165), Kelley et al (US 5691018), Clark et al (US 6082632) and Urbanek et al (US 5968603), EITHER alone OR further in view of Setoguchi et al (US 2012/0141672) and the admitted state of the prior art  (hereinafter APA).
Claims 1, 6, 7, 14: Rodgers describes a method of applying a coating by spraying (such as by plasma spraying) onto protuberances (such as seal teeth) of a component ([0019]-[0020], [0004]), where the component can comprise a first element with a side wall (note figure 4, with element with side walls on each side on which ramps 18 mounted, [0021]-[0022]) and a part bearing the protuberances extending axially from the side wall of the element (figure 4, note the horizontal part bearing teeth 12 extending from the element/side wall area, [0020]), where a first protuberance is arranged axially closest to the first element and bears a face opposite to the first element (figure 4, on the right, note the tooth 12 that would have a surface 13 (face) opposite to the first element on the right side, [0020]).  The component can be a gas turbine element with seal teeth ([0019]). The method includes applying a reflection device (ramp 18) axially on the component to be between the side wall of the first element and the first protuberance (figure 4, [0021], note the ramp on the right), and further spraying via a spraying nozzle (where the nozzle can be a plasma spray nozzle) (figure 4, note nozzle 14,[0020], [0004]), a spray of material towards the reflection device, such that the spray reflects off the reflection means and impacts the face of the first protuberance that is opposite the first element (figure 4, [0021], note the impact and spray to the ramp on the right).  The coating can be considered a protective coating, as it would apply on the protuberances and therefore protect them to at least some degree from the atmosphere, etc, and also note the materials of the coatings such as ceramics, metallic etc. ([0019]). 
(A) Furthermore, as to the coating being a thermal protective coating, Rodgers describes, as discussed above, that ceramic or metallic coating can be applied  and Rodgers describes the component as a component of a gas turbine engine having seal teeth to which the coating can be applied ([0019], [0025]).  Tefft further teaches that when applying coatings to seal teeth of gas turbine engines, it is known to provide thermal barrier coatings to shield the components from high temperature gas flows generated within the engine  and reduce heat transfer to the components, where the coatings can be ceramics or metallic ([0002], [0017], [0018]), where the coating can be applied by spraying using a plasma torch ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers to provide the coating as a thermal barrier coating (thermal protective coating) with application of thermal protective coating material and spray as suggested by Tefft with an expectation of providing a desirable gas turbine part for use, as Rodgers describes a gas turbine component to be treated would include seal teeth which can be coated with metallic or ceramic, and Tefft teaches that such a component can be desirably coated with metallic or ceramic coating by a spraying process using a plasma torch to provide a desirable thermal protective coating as discussed above.
(B) As to the annular nature of the features, Rodgers describes the component as a component of a gas turbine engine having seal teeth ([0019]), but does not specifically indicate that the parts would be annular.  However, Ulrich describes in detail a gas turbine engine component with knife edge seal features in the form of a drum rotor, that would in cross section correspond to the component shown in figure 4 of Rodgers with the knife edge seal features corresponding in shape to the seal teeth of Rodgers (note figure 1 of Ulrich, and column 2, lines 35-60, and column 1, lines 35-40), and where it is described how the element with side walls can be described as a disc (and so understood from the “drum rotor”, “disc” and shape shown in figure 1 to be annular, and note column 1, lines 35-40, and column 2, lines 35-45, and also from the other described annular parts used as noted below), and thus giving an annular element with side walls (the disc) and further contains seal parts described as  annular rings and thus annular (column 1, lines 45-55, figures 1, 2) and where the seals would provide an annular part bearing annular protuberances (in the form of the knife edges 22 or seal teeth) extending axially from the side wall of the first annular element (disc) and where there would be a first annular protuberance arranged axially closest to the first annular element and bearing a face opposite to the first annular element (column 2, lines 35-60, figures 1, 2, and as shown in figure 1),   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft to specifically provide that the gas turbine engine component with seal teeth is an annular component, and where the first element, protuberances, part bearing the protuberances, and portions described for Rodgers to be provided in annular form as suggested by Ulrich with an expectation of providing a desirable gas turbine part for use, as Rodgers describes a gas turbine component to be treated would include seal teeth, and Ulrich indicates that a corresponding component to that shown by Rodgers in cross section would be a drum rotor that would be an annular component with all the parts, including first element, protuberances, part bearing the protuberances, and portions as claimed all being in annular form.
(C) As to the form of the reflection means as claimed, Rodgers describes that the reflection device (ramp) can be provided to be mounted (attached) to a portion of the component (where when using annular components as suggested by Ulrich would be indicated to be an annular portion, such as a sidewall, note figure 4, [0021] of Rodgers), and further describes that the ramp can be provided with an elastomeric (rubberized) coating surface and can be provided in any size and shape suitable for redirecting the coating particles, and distance between the ramp and the face surface to be coated depend on the particular component to be coated ([0022], figure 4).  Rodgers also describes that the ramp can also act as a mask ([0021]). 
As to elastomeric material to use for the ramp, Kelley describes elastomeric material that can be exposed to thermal spray, such as plasma spray (column 2,lines 10-15, column 1, lines 10-25, column 4, lines 30-50), where the material can act as a mask, and where the elastomeric material is flexible (deformable) and stretchable (deformable) (column 2, lines 10-25, column 3, lines 25-30) and can be made with silicone rubber made with various silicon polymers (column 2, lines 15-35, column 3, lines 64-68, column 4, lines 10-15) and desirably has a Shore A hardness 50-70 (overlapping the claimed range of claims 6 and 14) and can be 55-60 (in the claimed range of claims 6 and 14) (column 3, lines 50-60).  The polymer can be provided into various shapes by molding (column 4, lines 15-40).  It is shown that the mask (60 or 62) can be provided in a shape to surround and fit against an annular component (note the hole in 60 to fit around the tube of component 24 and the mask of 62 fits over the top of the annular component 24, as shown in figure 1 and note column 2, line 45 through column 3, line 15), where 60 can be considered as a large ring form, for example (figure 1, with a radial side wall perpendicular to the radially inner wall).
Clark further describes providing a ring (containment ring) to fit in and seal an annular interior portion (here of a sprinkler) (column 1, lines 30-45, column 3, lines 1-20, abstract, column 4, lines 60-68, and figures 1-2), where the ring has a sealing ring portion 70 of an elastomeric material with an hardness of 40-60 Shore A with a more rigid support ring 68 (column 4, lines 15-68, figures 1, 6) where the elastomeric material 70 would be on the inside of the ring (figure 6), and where the ring can be formed with molding of the materials (column 5,lines 25-50), where as shown in the figures, various shapes can be molded (note figures 6-9, for example) and where the ring is provided as a split ring form in at least the outer portion, and can be compressed and spring back into shape (figure 1, 10, column 4, lines 15-35, and so deformable) and the ring can be readily removed and re-installed (column 5, lines 45-50). The ring fits in outer housing 12 and also 70 seals against riser 20, which would be the interior portion of the sprinkler, and where as shown in figure 1 the seal presses against an internal sidewall of the system as well noting area shown at 62 (figure 1, column 4, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft and Ulrich to further provide the ramp in a ring form with an elastically deformable ring to allow it to be mounted around the annular part bearing the protuberances of the component as suggested by Kelley and Clark to provide a desirable ramp for the entire annular seal teeth area to be treated, since Rodgers in view of Tefft and Ulrich would suggest providing seal teeth (protuberances) in annular form on an annular component with annular side walls and parts and the desire to use a ramp to reflect plasma spray coating to a desired area of the seal teeth, where the ramp can have an elastomeric surface and be provided in a desired shape for the specific component to be coated and also act as a mask, and Kelley would further indicate that desirable elastomeric material that can be used and exposed to plasma spray coating as a mask  material that can be molded to desired shapes can be a flexible and deformable silicone material/silicon polymer material with a Shore A hardness of 55-60, for example, and provided in ring form that would surround an annular tube form, for example, and Clark indicates that also deformable (as ring can be compressed, etc.) elastomeric material of overlapping hardness material that can be molded can be used to make annular rings that would mount to and seal an inside annular side wall area with a more rigid support, and the ring holds shape and can be compressed, shaped, and molded with various shapings (as shown in Clark, figures 6-9) and Kelley shows ring shape on outside as well, so shown as a conventional placing of a mask on an annular tube axial surface, and since no limit on the size of the shape, ramps/reflecting surfaces as in Rodgers (where it would be suggested to mold the elastomer to provide the shape to provide the best reflection from the teaching of Rodgers) would be understood to be acceptably provided at a height and position desired, where the placement allows a further positioning on a annular tube shape and so would have an expectation of working on such as surface and provide an acceptable and known way to position a molded masking by connecting to an annular surface below which in this case would be the annular surface bearing the protuberances. Furthermore, for claims 6 and 14, the ring would be made from a polymeric material having a hardness between 55-60 Shore A, and made from a silicone from the material described by Kelley for exposure to plasma spray.  Furthermore, as to the use of a split ring of claim 7, this would be suggested by Clark as discussed above, for compression and reuse of the ring.  
Furthermore as to applying the elastically deformable ring axially on the component and around the annular part bearing the protuberances and between the side wall and the first annular protuberance such that a radially inner wall of the reflection means (ring) is configured to abut a radially external wall of the annular part and a radial wall of the reflection means is in axial abutment with the side wall of the at least one first annular element, as discussed above the ring would be mounted (applied) around the annular part bearing the protuberances, and this would be axially mounted as well as the annular part would have an axial length as described by Rodgers and Ulrich.  Furthermore, as to the specific abutment placements as claimed,  the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]) where Rodgers indicates how a reflecting means can abut against the side wall, and also have reflecting area that extends from the side wall between the side wall and first protuberance (note figure 4, right hand reflector means), and such optimization giving placement in the area claimed, such that by mounting the ring on the annular part it will cover areas as indicated by Rodgers, such that the a radially inner wall of the ring would abut a radially external wall of the annular part, so as to contact/surround in the area between the side wall and first protuberance (as indicated annular from Rodgers and Ulrich) since would be mounted on the external wall of the annular part, and would further have an extending radial wall  that is in axial abutment with the side wall of at least one first annular element with an expectation of predictably acceptable placement (noting how Rodgers would indicate abutment can be shown with the reflector in figure 4) and Clark shows that there would acceptably be placement between rings at axial and side walls (figure 1), and Kelley and Rodgers would also indicate masking, where by abutting the side walls, would provide masking coverage.
(D) As to the specific shape of the reflection means, Rodgers describes a reflection means with a ramp surface to redirect/reflect the coating to the teeth (protuberances), where the surface can be flat, curved or any size or shape suitable for redirecting the coating particles ([0022]).  Furthermore, when using the fitted ring, as discussed for claim 1 above, Kelley and Clark would indicate that the ring would have a cylindrical base (as a ring to go around the surface) and an upright wall which would have at least parts perpendicular to the base (as the body of the ring) thereby forming an annular surface, and would be further suggested to have an upright wall in such shape considering the shape of the cylindrical upright wall of the side wall, such that it would fit in the area with such a wall, and also note the placement discussion in part (C) above.
As to the use of a convex reflection surface connecting the free ends as claimed, 
(D)(1) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark alone: Given the variety shapes described for Rodgers above for reflecting, and the to provide a surface shape suitable for reflecting, it would have been obvious to optimize the shape of this surface giving a convex shape as claimed.  Furthermore, note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant), such that it would have been an obvious shape to use without a showing that this shape is significant and the overall shape would be designed to be as claimed. Thus, the features of both claims 1 and 15 would be provided.
(D)(2) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark and further in view of Setoguchi: Rodgers, as described above, indicates a variety shapes can be used for reflecting, and to provide a surface shape suitable for reflecting.  Setoguchi further notes a spraying of coating with liquid that can also use particles (as a sol provided), where the spray is contacted with a further surface for reflecting the spray in a desired direction, and where it is indicated that a variety of surfaces can be used for reflecting, including flat surfaces, and also curved, convex surfaces (figure 1, 13, note surface P, [0007], [0009]-[0010], [0066], [0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft, Ulrich, Kelley and Clark to optimize from known reflecting surfaces including convex surfaces as described by Setoguchi with an expectation of providing the best reflection for the particular article to be coated, since Rodgers indicates a variety of reflecting surface shapes can be used including curved and flat, and Setoguchi teaches that known reflecting shapes allowing spray to be directed where desired includes flat and curved, including convex, and the result would be providing a reflecting means of the shape as claimed. Thus, the features of both claims 1 and 15 would be provided.
(E) As to the component being a turbine engine drum, where each of the annular protuberances has a first face facing the reflection means and a second face opposite the first face, where the reflection means/elastically deformable ring is place axially on the turbine engine drum, and the first annular element is a disc of the turbine engine drum, and the annular part is a shroud of the turbine engine drum and the annular protuberances are annular lips,
(E)(1) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi alone: As discussed above, Ulrich would suggest an annular component to use, describing a drum rotor and therefore giving a turbine engine drum, and describing the first annular element as discs.  The portion including the annular part extending axially from the side wall is described as a seal with protuberances as knife edges (column 2, lines 35-60), where the knife edges could also be considered seal teeth as described by Rodgers.  As a corresponding structure, the “seal” would acceptably be considered as a “shroud” as claimed and the knife edges/seal teeth as annular lips. As to placement of the deformable ring around the annular part of the seal/shroud, the elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.  Furthermore, given the placement of the reflecting means/deformable ring between the side wall of the first annular element and the first annular protuberance as discussed above, each of the annular protuberances would have a first face facing the reflection means and a second face opposite the first face (noting the positioning shown of the annular protuberances in figures 3 and 4 of Rodgers and figure 1 of Ulrich).
(E)(2) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi, further in view of APA: As discussed above, Ulrich would suggest an annular component to use, describing a drum rotor and therefore giving a turbine engine drum, and describing the first annular element as discs.  The portion including the annular part extending axially from the side wall is described as a seal with protuberances as knife edges (column 2, lines 35-60), where the knife edges could also be considered seal teeth as described by Rodgers.  APA, in the Background of the present invention, note pages 1-3 of the specification as filed and Figure 1, provides a turbine engine component that it is conventional to thermal spray with a thermal protective coating, where the turbine component is in the form of a drum, with a first annular element as a discs, and an annular part in the form of annular shrouds connecting the discs and so extending axially from a side wall of the discs, and where the shroud has extending parts as annular lips.  This structure is similar to the structure from described by Rodgers and Ulrich. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi to also use the system to provide spraying the similar turbine engine component structure of the drum with annular disc elements, annular part as a shroud (corresponding to the seal of Rodgers and Ulrich) and annular protuberances of lips (corresponding to the knife edge/seal teeth of Rodgers and Ulrich) as suggested by APA with an expectation of providing a desirable coating treatment to the drum article, since Rodgers in view of Ulrich, Kelley and Clark describe how turbine engine components can be coated, and APA indicates a similar turbine engine component to be coated would be that of a turbine engine drum as claimed. As to placement of the ring around the annular portion of the shroud, the elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed. Furthermore, given the placement of the reflecting means/deformable ring between the side wall of the first annular element and the first annular protuberance as discussed above, each of the annular protuberances would have a first face facing the reflection means and a second face opposite the first face (noting the positioning shown of the annular protuberances in figures 3 and 4 of Rodgers and figure 1 of Ulrich).
(F) As to the spraying further involving axial movement of the spraying nozzle, in a first direction oriented from the annular protuberances towards the first annular element, to cover the first face of the first annular protuberance and the second face of each annular protuberance with the thermal protective material, and further reorienting the spraying nozzle symmetrically relative to a transversal plane perpendicular to an axis of the turbine engine drum and moving the spraying nozzle axially in a second direction opposite the first direction to cover the first face of each annular protuberance other than the first annular protuberance with the thermal protective material, Rodgers and Ulrich indicate that there would be more than one protuberance and these protuberances would be provided along an axial direction (note Rodgers, figure 4 and Ulrich, figure 1).  Rodgers indicates using the reflecting means, which would treat at least the first protuberance as discussed above to provide coating where line of sight access angle is less than 30 degrees ([0012]), and with the first protuberance the nozzle will face the first annular element (disc) and reflect coating onto the first face of the first annular protuberance.   Urbanek further describes that when coating ridges, it can be known to provide relative movement of the nozzle at an angle to the ridges across the surface to coat a side of the ridges, where this would occur with axial movement a plurality of times with movement of the nozzle to spray oppositely disclosed flanks (other side of the ridges) at the reversal point (so with reversing of axial movement direction) (figures 1a, 1b,  column 1, line 55 through column 2, line 15), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi and APA to move the spraying nozzle in a first direction oriented towards the first annular element (directed towards the second face) to cover all the protuberances such that the first face of the first protuberance is covered by the reflecting means, then the second face of each annular protuberance and then reorienting the spraying nozzle symmetrically relative to a transversal plane perpendicular to an axis of the drum and moving the spraying nozzle axially in a second direction opposite to the first direction to cover the first face of each annular protuberance other than the first annular protuberance with the thermal protective material, as suggested by Urbanek as a pattern to follow for coating a first set of ridged areas since Rodgers would desire to coat the seal teeth, and reflective device used when desired spray angle not possible, but in other more open areas the angle can be achieveable, and the spray would go across from the first protuberance with desired spray angle initially facing the side wall/disc, such that first the first face would be covered by reflecting, then the second faces, and then reorienting as claimed and moving the spraying nozzle axially in a second direction opposite the first to cover the first face of each annular protuberance other than the first as suggested by Urbanek to fully cover ridge areas, with the described first movement axially to cover the first side (face) of ridges (protuberances) axially across the surface, which would thus cover all protuberances on  the second side to coat all protuberances as desired (and the first side of the first protuberance as discussed with use of the reflecting means) and then the spraying nozzle would be reoriented as claimed and movement occur over the surface to cover all the protuberances on the other (first) side to coat all protuberances as desired.
Claim 2: As to a spraying direction of the protective material giving an angle between 0 and 25 degrees relative to a radial plane as claimed and with the nozzle outlet arranged in an opposite direction to the first annular element, this would be suggested from Rodgers and Ulrich, as the Rodgers would indicate a desired angle of the spray corresponding to the angle shown by applicant in present figure 5 would be angle 32 of Rodgers (note figure 3) which is desirably 10-20 degrees ([0021]) and the nozzle and outlet would be facing the side wall that would be a disc/annular element as discussed from Ulrich for claim 1.
Claim 5: The reflection means would be suggested to be removed from the component/drum after the coating as provided, since Rodgers indicates that the ramp does not have to be permanently attached to the component (can be on the spray device for example, note figure 6, [0021]) and therefore would not remain part of the coated system, and furthermore, Clark indicates how the rings can be removed from the surface as discussed for claim 1 above.
Claim 9: the face of the first annular protuberance and the side wall of the first annular element would be suggested to be annular as suggested by the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1, noting the continuing side wall and faces shown in figure 1 of Ulrich.
Claim 11: the annular part would include a substantially cylindrical wall, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.
Claim 12: the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the by the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.
Claims 17-18: Rodgers further describes how there can be an undercoat applied before the top ceramic (thermally protective) material, where the undercoat can be an NiAl bond coat composition (note [0024]).  Tefft also indicates that the thermal barrier coating system would have a metallic bond coat and a ceramic top coat ([0017]). As to the amount of each of the Ni and Al materials and Type II (and noting the confusion as to what is required, note the 35 USC 112 rejection above), it would have been obvious to optimize the amount of each of Ni and Al in the composition, giving a value in the claimed range (that is, controlling the composition), providing a composition to the extent claimed noting as discussed in MPEP 2144.05(II)(A): 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Tefft, Ulrich, Kelley, Clark and Urbanek, EITHER alone OR further in view of Setoguchi and APA as applied to claims 1, 2, 5-7, 9, 11, 12, 14 and 17-18 above, and further in view of Yasuda et al (US 5955182).
Claim 16: As to the composition of the thermally protective material, Rodgers describes a ceramic alumina material can be applied (note [0024]).  Tefft also indicates that the thermal barrier coating system would have a ceramic layer applied ([0017]).  
Yasuda further describes layers for a heat shielding (thermally protective) coating system for turbines (note column 1, lines 5-20, column 2, lines 60-10), where a protective layer 3a, for example, can have a desired high elastic modulus and high hardness (column 3, lines 40-50), and can be made from alumina or alumina-titania mixed oxide, etc. (column 8, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft, Ulrich, Kelley, Clark and Urbanek, EITHER alone OR further in view of Setoguchi and APA to use alumina-titania mixed oxide for the thermal protective material coating as suggested by Yasuda with an expectation of predictably acceptable results, as Rodgers indicates how alumina can be used, Tefft indicates how ceramics can be used as coatings for thermal barrier protection, and Yasuda would indicate that alumina and also alumina-titania mixed oxides would be known ceramics used for thermal protection coating layers. As to the amount of each of the Al2O3 and TiO2 materials and Type II (and noting the confusion as to what is required, note the 35 USC 112 rejection above), it would have been obvious to optimize the amount of each of Al2O3 and TiO2 in the composition, giving a value in the claimed range (that is, controlling the composition), providing a composition to the extent claimed noting as discussed in MPEP 2144.05(II)(A): 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1, 2, 5-6, 9, 11-12, 14 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al (US 2016/0010199) in view of the admitted state of the prior art (hereinafter APA), Kelley et al (US 5691018), Wei (US 5728426) and Urbanek et al (US 5968603), EITHER alone OR further in view of Setoguchi et al (US 2012/0141672).
Claims 1, 6, 14: Rodgers describes a method of applying a coating by spraying (such as by plasma spraying) onto protuberances (such as seal teeth) of a component ([0019]-[0020], [0004]), where the component can comprise a first element with a side wall (note figure 4, with element with side walls on each side on which ramps 18 mounted, [0021]-[0022]) and a part bearing the protuberances extending axially from the side wall of the element (figure 4, note the horizontal part bearing teeth 12 extending from the element/side wall area, [0020]), where a first protuberance is arranged axially closest to the first element and bears a face opposite to the first element (figure 4, on the right, note the tooth 12 that would have a surface 13 (face) opposite to the first element on the right side, [0020]).  The component can be a gas turbine element with seal teeth ([0019]). The method includes applying a reflection device (ramp 18) axially on the component to be between the side wall of the first element and the first protuberance (figure 4, [0021], note the ramp on the right), and further spraying via a spraying nozzle (where the nozzle can be a plasma spray nozzle) (figure 4, note nozzle 14,[0020], [0004]), a spray of material towards the reflection device, such that the spray reflects off the reflection means and impacts the face of the first protuberance that is opposite the first element (figure 4, [0021], note the impact and spray to the ramp on the right).  The coating can be considered a protective coating, as it would apply on the protuberances and therefore protect them to at least some degree from the atmosphere, etc, and also note the materials of the coatings such as ceramics, metallic etc. ([0019]). 
(A) Furthermore, as to the coating being a thermal protective coating, and the annular features used where the component is a turbine engine drum, the first annular element is a disc of the drum, the annular part is a shroud of the drum and the annular protuberances are annular lips,  Rodgers describes, as discussed above, that ceramic or metallic coating can be applied  and Rodgers describes the component as a component of a gas turbine engine having seal teeth to which the coating can be applied ([0019], [0025]).
APA, in the Background of the present invention, note pages 1-3 of the specification as filed and Figure 1, provides a turbine engine component that it is conventional to thermal spray with a thermal protective coating, where the turbine component is in the form of a drum, with a first annular element as discs, and an annular part in the form of annular shrouds connecting the discs and so extending axially from a side wall of the discs, and where the shroud has extending parts as annular lips to be coated.  This structure is similar to the structure described by Rodgers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers to also use the system to provide spraying the similar turbine engine component structure of the drum with annular disc elements, annular part as a shroud (corresponding to the seal of Rodgers) and annular protuberances of lips (corresponding to the seal teeth of Rodgers) with a thermal protective coating as suggested by APA with an expectation of providing a desirable coating treatment to the drum article, since Rodgers in view of describes how turbine engine components can be coated by thermal spraying, and APA indicates a similar turbine engine component to be coated by thermal spraying would be that of a turbine engine drum as claimed that would be provided with a desired thermal protective coating, and thus the shapes would provide the claimed first annular element, and annular part bearing annular protuberances extending axially from a side wall of the first annular element as claimed, and where there would be a first annular protuberance arranged axially closest to the first annular element and bearing a face opposite to the first annular element.
(B) As to the form of the reflection means as claimed, Rodgers describes that the reflection device (ramp) can be provided to be mounted (attached) to a portion of the component (where when using annular components as suggested by APA would be indicated to be an annular portion, such as a sidewall, note figure 4, [0021] of Rodgers), and further describes that the ramp can be provided with an elastomeric (rubberized) coating surface and can be provided in any size and shape suitable for redirecting the coating particles, and distance between the ramp and the face surface to be coated depend on the particular component to be coated ([0022], figure 4).  Rodgers also describes that the ramp can also act as a mask ([0021]). 
As to elastomeric material to use for the ramp, Kelley describes elastomeric material that can be exposed to thermal spray, such as plasma spray (column 2,lines 10-15, column 1, lines 10-25, column 4, lines 30-50), where the material can act as a mask, and where the elastomeric material is flexible (deformable) and stretchable (deformable) (column 2, lines 10-25, column 3, lines 25-30) and can be made with silicone rubber made with various silicon polymers (column 2, lines 15-35, column 3, lines 64-68, column 4, lines 10-15) and desirably has a Shore A hardness 50-70 (overlapping the claimed range of claims 6 and 14) and can be 55-60 (in the claimed range of claims 6 and 14) (column 3, lines 50-60).  The polymer can be provided into various shapes by molding (column 4, lines 15-40).  It is shown that the mask (60 or 62) can be provided in a shape to surround and fit against an annular component (note the hole in 60 to fit around the tube of component 24 and the mask of 62 fits over the top of the annular component 24, as shown in figure 1 and note column 2, line 45 through column 3, line 15), where 60 can be considered as a large ring form, for example (figure 1, with a radial side wall perpendicular to the radially inner wall).
Wei further describes how an annular component (here an annular wheel rim 20 with annular leg portion 27) can be provided (column 4, lines 5-25), where to act as masking in an annular pattern, ring shaped elastic bands can be provided from a material resistant to the coating process and are placed on the wheel rim area in areas to be masked and then removed after the coating (plating) process, leaving the original area exposed (note column 7, lines 10-30 and figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA to further provide the ramp in a ring form with an elastically deformable ring to allow it to be mounted around the annular part bearing the protuberances of the component as suggested by Kelley and Wei to provide a desirable ramp for the entire annular seal teeth area to be treated, since Rodgers in view of APA would suggest providing protuberances in annular form on an annular component with annular side walls and parts and the desire to use a ramp to reflect plasma spray coating to a desired area of the protuberances, where the ramp can have an elastomeric surface and be provided in a desired shape for the specific component to be coated and also act as a mask, and Kelley would further indicate that desirable elastomeric material that can be used and exposed to plasma spray coating as a mask  material that can be molded to desired shapes can be a flexible and deformable silicone material/silicon polymer material with a Shore A hardness of 55-60, for example, and provided in ring form that would surround an annular tube form, for example, and Wei indicates that also deformable elastic material can be used to make annular rings that would be attached to an annular surface and act as masking and be understood to have a fit to prevent coating from getting under the surface and Kelley shows ring shape on outside as well for thermal spraying, so shown as a conventional placing of a mask on an annular tube axial surface, and since no limit on the size of the shape, ramps/reflecting surfaces as in Rodgers (where it would be suggested to mold the elastomer to provide the shape to provide the best reflection from the teaching of Rodgers, and Kelley also indicates molding can be used) would be understood to be acceptably provided at a height and position desired, where the placement allows a further positioning on a annular tube shape and so would have an expectation of working on such as surface and provide an acceptable and known way to position a molded masking by connecting to an annular surface below which in this case would be the annular surface bearing the protuberances. Furthermore, for claims 6 and 14, the ring would be made from a polymeric material having a hardness between 55-60 Shore A, and made from a silicone from the material described by Kelley for exposure to plasma spray, as this is indicated as a deformable material that can act as masking.  
Furthermore as to applying the elastically deformable ring axially on the component and around the annular part bearing the protuberances and between the side wall and the first annular protuberance such that a radially inner wall of the reflection means (ring) is configured to abut a radially external wall of the annular part and a radial wall of the reflection means is in axial abutment with the side wall of the at least one first annular element, as discussed above the ring would be mounted (applied) around the annular part bearing the protuberances, and this would be axially mounted as well as the annular part would have an axial length as described by Rodgers and APA.  Furthermore, as to the specific abutment placements as claimed,  the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting the walls of Rodgers from the combination of Rodgers and APA with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]) where Rodgers indicates how a reflecting means can abut against the side wall, and also have reflecting area that extends from the side wall between the side wall and first protuberance (note figure 4, right hand reflector means), and such optimization giving placement in the area claimed, such that by mounting the ring on the annular part it will cover areas as indicated by Rodgers, such that the a radially inner wall of the ring would abut a radially external wall of the annular part, so as to contact/surround in the area between the side wall and first protuberance (as indicated annular from Rodgers and APA) since would be mounted on the external wall of the annular part, and would further have an extending radial wall  that is in axial abutment with the side wall of at least one first annular element with an expectation of predictably acceptable placement (noting how Rodgers would indicate abutment can be shown with the reflector in figure 4) and Wei shows that there would acceptably be placement of an ring to abut a radially internal wall of the ring on a radially external wall of the annular part and a radial wall of the ring is in axial abutment with the side wall of an element (figure 4, column 6, lines 10-30), and Kelley and Rodgers would also indicate masking, where by abutting the side wall, would provide masking coverage.
Note marked up figure 4 of Wei:

    PNG
    media_image1.png
    443
    816
    media_image1.png
    Greyscale

(C) As to the specific shape of the reflection means, Rodgers describes a reflection means with a ramp surface to redirect/reflect the coating to the teeth (protuberances), where the surface can be flat, curved or any size or shape suitable for redirecting the coating particles ([0022]).  Furthermore, when using the fitted ring, as discussed for claim 1 above, Kelley and Wei would indicate that the ring would have a cylindrical base (as a ring to go around the surface) and an upright wall which would have at least parts perpendicular to the base (as the body of the ring) thereby forming an annular surface, and would be further suggested to have an upright wall in such shape considering the shape of the cylindrical upright wall of the side wall, such that it would fit in the area with such a wall, and noting the placement discussion in part (B) above.  And with the placement, each of the protuberances would have a first face facing the reflection means/ring and a second face opposite the respective first face (note Rodgers figures 3, 4).
As to the use of a convex reflection surface connecting the free ends as claimed, 
(C)(1) Using Rodgers in view of APA, Kelley and Wei alone: Given the variety shapes described for Rodgers above for reflecting, and to provide a surface shape suitable for reflecting, it would have been obvious to optimize the shape of this surface giving a convex shape as claimed.  Furthermore, note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant), such that it would have been an obvious shape to use without a showing that this shape is significant and the overall shape would be designed to be as claimed. Through this the features of both claims 1 and 15 would be provided.
(C)(2) Using Rodgers in view of APA, Kelley and Wei further in view of Setoguchi: Rodgers, as described above, indicates a variety shapes can be used for reflecting, and to provide a surface shape suitable for reflecting.  Setoguchi further notes a spraying of coating with liquid that can also use particles (as a sol provided), where the spray is contacted with a further surface for reflecting the spray in a desired direction, and where it is indicated that a variety of surfaces can be used for reflecting, including flat surfaces, and also curved, convex surfaces (figure 1, 13, note surface P, [0007], [0009]-[0010], [0066], [0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley and Wei to optimize from known reflecting surfaces including convex surfaces as described by Setoguchi with an expectation of providing the best reflection for the particular article to be coated, since Rodgers indicates a variety of reflecting surface shapes can be used including curved and flat, and Setoguchi teaches that known reflecting shapes allowing spray to be directed where desired includes flat and curved, including convex and the result would be providing a reflecting means of the shape as claimed.  Through this the features of both claims 1 and 15 would be provided.
(D) As to the spraying further involving axial movement of the spraying nozzle, in a first direction oriented from the annular protuberances towards the first annular element, to cover the first face of the first annular protuberance and the second face of each annular protuberance with the thermal protective material, and further reorienting the spraying nozzle symmetrically relative to a transversal plane perpendicular to an axis of the turbine engine drum and moving the spraying nozzle axially in a second direction opposite the first direction to cover the first face of each annular protuberance other than the first annular protuberance with the thermal protective material, Rodgers and APA indicate that there would be more than one protuberance and these protuberances would be provided along an axial direction (note Rodgers, figure 4).  Rodgers indicates using the reflecting means, which would treat at least the first protuberance as discussed above to provide coating where line of sight access angle is less than 30 degrees ([0012]), and with the first protuberance the nozzle will face the first annular element (disc) and reflect coating onto the first face of the first annular protuberance.   Urbanek further describes that when coating ridges, it can be known to provide relative movement of the nozzle at an angle to the ridges across the surface to coat a side of the ridges, where this would occur with axial movement a plurality of times with movement of the nozzle to spray oppositely disclosed flanks (other side of the ridges) at the reversal point (so with reversing of axial movement direction) (figures 1a, 1b,  column 1, line 55 through column 2, line 15), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley and Wei, EITHER alone OR further in view of Setoguchi to move the spraying nozzle in a first direction oriented towards the first annular element (directed towards the second face) to cover all the protuberances such that the first face of the first protuberance is covered by the reflecting means, then the second face of each annular protuberance and then reorienting the spraying nozzle symmetrically relative to a transversal plane perpendicular to an axis of the drum and moving the spraying nozzle axially in a second direction opposite to the first direction to cover the first face of each annular protuberance other than the first annular protuberance with the thermal protective material, as suggested by Urbanek as a pattern to follow for coating a first set of ridged areas since Rodgers would desire to coat the seal teeth, and reflective device used when desired spray angle not possible, but in other more open areas the angle can be achieveable, and the spray would go across from the first protuberance with desired spray angle initially facing the side wall/disc, such that first the first face would be covered by reflecting, then the second faces, and then reorienting as claimed and moving the spraying nozzle axially in a second direction opposite the first to cover the first face of each annular protuberance other than the first as suggested by Urbanek to fully cover ridge areas, with the described first movement axially to cover the first side (face) of ridges (protuberances) axially across the surface, which would thus cover all protuberances on  the second side to coat all protuberances as desired (and the first side of the first protuberance as discussed with use of the reflecting means) and then the spraying nozzle would be reoriented as claimed and movement occur over the surface to cover all the protuberances on the other (first) side to coat all protuberances as desired.
Claim 2: As to a spraying direction of the protective material giving an angle between 0 and 25 degrees relative to a radial plane as claimed and with the nozzle outlet arranged in an opposite direction to the first annular element, this would be suggested from Rodgers and APA, as the Rodgers would indicate a desired angle of the spray corresponding to the angle shown by applicant in present figure 5 would be angle 32 of Rodgers (note figure 3) which is desirably 10-20 degrees ([0021]) and the nozzle and outlet would be facing the side wall that would be a disc/annular element as discussed from APA for claim 1.
Claim 5: The reflection means would be suggested to be removed from the component/drum after the coating as provided, since Rodgers indicates that the ramp does not have to be permanently attached to the component (can be on the spray device for example, note figure 6, [0021]) and therefore would not remain part of the coated system, and furthermore, Wei indicates how the rings can be removed from the surface after coating as discussed for claim 1 above.
Claim 9: the face of the first annular protuberance and the side wall of the first annular element would be suggested to be annular as suggested by the combination of Rodgers and APA with the use of annular features as noted for claim 1.
Claim 11: the annular part would include a substantially cylindrical wall, noting the walls of Rodgers from the combination of Rodgers and APA with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.
Claim 12: the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting the walls of Rodgers from the by the combination of Rodgers and APA with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.
Claims 17-18: Rodgers further describes how there can be an undercoat applied before the top ceramic (here the thermally protective) material, where the undercoat can be an NiAl bond coat composition (note [0024]).  As to the amount of each of the Ni and Al materials and Type II (and noting the confusion as to what is required, note the 35 USC 112 rejection above), it would have been obvious to optimize the amount of each of Ni and Al in the composition, giving a value in the claimed range (that is, controlling the composition), providing a composition to the extent claimed noting as discussed in MPEP 2144.05(II)(A): 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of APA, Kelley, Wei and Urbanek, EITHER alone OR further in view of Setoguchi as applied to claims 1, 2, 5, 6, 9, 11-12, 14 and 17-18 above, and further in view of Clark et al (US 6082632).
Claim 7: as to the use of a split ring of claim 7,  Clark further describes providing a ring (containment ring) to fit in and seal an annular interior portion (here of a sprinkler) (column 1, lines 30-45, column 3, lines 1-20, abstract, column 4, lines 60-68, and figures 1-2), where the ring has a sealing ring portion 70 of an elastomeric material with an hardness of 40-60 Shore A with a more rigid support ring 68 (column 4, lines 15-68, figures 1, 6) where the elastomeric material 70 would be on the inside of the ring (figure 6), and where the ring can be formed with molding of the materials (column 5,lines 25-50), where as shown in the figures, various shapes can be molded (note figures 6-9, for example) and where the ring is provided as a split ring form in at least the outer portion, and can be compressed and spring back into shape (figure 1, 10, column 4, lines 15-35, and so deformable) and the ring can be readily removed and re-installed (column 5, lines 45-50). The ring fits in outer housing 12 and also 70 seals against riser 20, which would be the interior portion of the sprinkler, and where as shown in figure 1 the seal presses against an internal sidewall of the system as well noting area shown at 62 (figure 1, column 4, lines 60-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley, Wei and Urbanek, EITHER alone OR further in view of Setoguchi when providing rings shapes for the masking/reflecting to use a split ring as suggested by Clark, which indicates how when providing elastomeric rings, rings with split ring formed can allow for readily removing/reinstalling and compressing and springing back into shape, so thus a shaped ring can be provided that is readily positioned. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of APA, Kelley, Wei and Urbanek, EITHER alone OR further in view of Setoguchi as applied to claims 1, 2, 5, 6, 9, 11-12, 14 and 17-18  above, and further in view of Yasuda et al (US 5955182).
Claim 16: As to the composition of the thermally protective material, Rodgers describes a ceramic alumina material can be applied (note [0024]).  
Yasuda further describes layers for a heat shielding (thermally protective) coating system for turbines (note column 1, lines 5-20, column 2, lines 60-10), where a protective layer 3a, for example, can have a desired high elastic modulus and high hardness (column 3, lines 40-50), and can be made from alumina or alumina-titania mixed oxide, etc. (column 8, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley, Wei and Urbanek, EITHER alone OR further in view of Setoguchi to use alumina-titania mixed oxide for the thermal protective material coating as suggested by Yasuda with an expectation of predictably acceptable results, as Rodgers indicates how alumina can be used, APA indicates the desire for thermally protective material coatings, and Yasuda would indicate that alumina and also alumina-titania mixed oxides would be known ceramics used for thermal protection coating layers. As to the amount of each of the Al2O3 and TiO2 materials and Type II (and noting the confusion as to what is required, note the 35 USC 112 rejection above), it would have been obvious to optimize the amount of each of Al2O3 and TiO2 in the composition, giving a value in the claimed range (that is, controlling the composition), providing a composition to the extent claimed noting as discussed in MPEP 2144.05(II)(A): 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered. 
(A) Note the new 35 USC 112 rejections and the adjustments to the rejections under 35 USC 103 due to the amendments, and the new reference to Yasuda.
(B) As to the 35 USC 103 rejections, it is argued that Urbanek does not disclose all the limitations now provided for steps c) and d), and that Urbanek would not be used as it is non-analogous art, not concerned with spraying onto annular protuberances of a turbine engine drum, and not the same problem as applicant.
The Examiner has reviewed these arguments, however, the rejections are maintained. It is the Examiner’s position that Urbanek in combination with the other references provides the suggestion of steps c) and d) as discussed in the rejections above.  The initial combination of references suggests spraying the first face of the annular protuberance using the reflecting means, and Urbanek would suggest further moving the spraying nozzle in the first and then the reoriented second direction as well to initially cover the second face of each protuberance (and also the first face of the first protuberance) and then the first face of each protuberance except for the first one, with it’s providing of the nozzle with a first direction facing and movement axially across the component to cover a initial side of ridges (here the second face) and then after the movement, reversing and adjusting orientation to coat the opposite side (here the first face).   Note the discussion in the rejections above.  Furthermore, Urbanek would be relevant and analogous prior art.  As discussed in MPEP 2141.01(a), “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.  Here, Urbanek is at least reasonably pertinent to the problem faced by the inventor, where in the present application it is desired to spray coat annular protuberances (lips) extending along an axis of an article. Although not coating a turbine drum, Urbanek discusses how the spraying of protuberances extending along an axis of an article can occur, and thus is pertinent to how similarly shaped articles are to be coated.  Therefore, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718